DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/139480 on February 8, 2021, in which Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are pending, of which Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are allowed.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-22, 24 and 25 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-21.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the processor initiating a customization procedure that comprises identifying customization steps capable of refining a selected automation script into a customized script that more specifically addresses a disruption to an operation of a computing environment, where the selected .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winnick (9,984,329) teaches recording steps taken by user.
Kemp (2016/0378756) teaches a user customizable script.
Schwarzbauer (2004/0111727) teaches script customized by tester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114